ROSS, J.
It was contended on behalf of the plaintiff that the third, fourth, and fifth findings of fact, on which the judgment given below rests, are not within the issues made by the pleadings, and cannot, therefore, be regarded. But the pleadings put in issue the question of assessment or no assessment (San Francisco v. Eaton, 46 Cal. 100), and any fact or facts going to show that no valid assessment was ever levied were, therefore, within the issues made by the pleadings. Judgment affirmed.
We concur: McKee, J.; McKinstry, J.